 1   Anna Maria Martin (Bar No. 154279)
     amartin@mmhllp.com
 2   Grant Ingram (Bar No. 242785)
 3   gingram@mmhllp.com
     MESERVE, MUMPER & HUGHES LLP
 4   800 Wilshire Boulevard, Suite 500
     Los Angeles, California 90017-2611
 5   Telephone: (213) 620-0300
     Facsimile: (213) 625-1930
 6

 7   Attorneys for Defendants
     LIFE INSURANCE COMPANY OF NORTH AMERICA
 8   and METROPCSWIRELESS, INC. EMPLOYEE
     WELFARE BENEFIT PLAN
 9
     Laurence F. Padway (Bar No. 83914)
10   LAW OFFICES OF LAURENCE F. PADWAY
11   1516 Oak Street, Suite 109
     Alameda, CA 94501
12   Tel: 510.814.6100
     Fax: 510.814.0650
13
     Attorneys for Plaintiff
14   SONJA K. RYGG
15                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18    SONJA K. RYGG,                            )   CASE NO. 3:17-cv-06891-JST
                                                )   STIPULATION TO CONTINUE
19            Plaintiff,                        )   BRIEFING SCHEDULE and
                                                )   [PROPOSED] ORDER
20      vs.                                     )
                                                )   Date: February 7, 2019
21
      METROPCS WIRELESS, INC.                   )   Time: 2:00 p.m.
22    EMPLOYEE WELFARE BENEFIT PLAN,            )
      and LIFE INSURANCE COMPANY OF             )
23    NORTH AMERICA,                            )
                                                )
24                     Defendants.              )
25

26

27                                         1
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
 1            Whereas, Plaintiff Rygg’s supplemental brief in response to the Court’s analysis set forth

 2   in the order of February 5, 2019 (Docket 55), Plaintiff Rygg’s reply to Defendant’s Opposition to

 3   Plaintiff’s Submission of Social Security Award (Docket 56) are due on February 26, 2019: and,

 4   the parties are also required to meet and confer concerning certain computations described in

 5   Docket 55 by February 26, 2019;

 6

 7            Whereas, counsel for Ms. Rygg has missed a substantial amount of time from work in

 8   recent weeks for two reasons: (1) the memorial service for his first wife (who is the mother of his

 9   children) took place this past weekend and a lot of friends who no longer live in the area have

10   been visiting over the past two week, and (2) he is the conservator for the youngest son of his

11   (now deceased) second wife, and he is developmentally delayed and fragile medically. The

12   conservatee has been hospitalized for the past five days without a confirmed diagnosis, which

13   requires counsel to spend substantial time attending to his needs;

14

15            Now, therefore, the parties stipulate that the (1) briefing schedule on Plaintiff Rygg’s

16   response to the Court’s analysis set forth in the order of February 5, 2019 (Docket 55) and (2)

17   Plaintiff Rygg’s reply to Defendant’s Opposition to Plaintiff’s Submission of Social Security

18   Award (Docket 56) be extended by one week so that, instead of those briefs being due today,

19   they will be due March 5, 2019. (3) The parties are also required to meet and confer by today

20   concerning the computation of certain benefits by this Court’s February 5 order. The parties

21   request that the date to meet and confer be extended one week from today, that is, until March 5,

22   2019.

23

24            In order to accommodate the one week extension requested by counsel for plaintiff, the

25   parties further stipulate that the due dates for (1) Defendant’s supplemental brief and (2) Ms.

26   Rygg’s reply thereto, in response to the Court’s analysis set forth in the order of February 5,

27                                            2
             STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                               Case No. 3:17-cv-06891-JST
 1   2019 (Docket 55) be extended one week, from March 12, 2019 until March 19, 2019, and March

 2   19, 2019 to March 26, 2019, respectively.

 3

 4          IT IS SO STIPULATED.
                                                  LAW OFFICES OF LAURENCE F. PADWAY
 5

 6   DATED: February 26, 2019                     By: /s/ Laurence F. Padway
 7                                                LAURENCE F. PADWAY
                                                  Attorneys for Plaintiff
 8                                                SONJA K. RYGG

 9
                                                  MESERVE, MUMPER & HUGHES LLP
10

11   DATED: February 26, 2019                     By: /s/ Anna M. Martin
                                                  ANNA M. MARTIN
12                                                Attorneys for Defendants
                                                  LIFE INSURANCE COMPANY OF NORTH
13                                                AMERICA and METROPCSWIRELESS, INC.
                                                  EMPLOYEE WELFARE BENEFIT PLAN
14

15

16

17
18                     ATTESTATION PURSUANT TO GENERAL ORDER 45

19          I, Laurence F. Padway, attest that concurrence in the filing of this document has been

20   obtained from any signatories indicated by a “conformed” signature (/s/) within this e-filed

21   document. I declare under penalty of perjury under the laws of the United States of America that

22   the foregoing is true and correct.

23
     Dated: February 26, 2019             LAW OFFICES OF LAURENCE F. PADWAY
24
                                   By: /s/Laurence F. Padway
25                                      LAURENCE F. PADWAY
                                        Attorneys for Plaintiff
26                                      SONJA K. RYGG
27                                         3
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
 1                                        [PROPOSED] ORDER
 2          Pursuant to the stipulation of the parties, it is so ordered. The due date for Plaintiff

 3   Rygg’s response to the Court’s analysis set forth in the order of February 5, 2019 (Docket 55)

 4   and Plaintiff Rygg’s reply to Defendant’s Opposition to Plaintiff’s Submission of Social Security

 5   Award (Docket 56) is extended to March 5, 2019. Defendant’s supplemental brief in response to

 6   the Court’s analysis set forth in the order of February 5, 2019 (Docket 55) is extended to March

 7   19, 2019 and Plaintiff Rygg’s supplemental reply is extended to March 26, 2019. The date to

 8   meet and confer concerning certain computations described in Docket 55 by February 26, 2019

 9   is extended until March 5, 2019.

10

11

12   IT IS SO ORDERED.

13

14   Dated: February 27, 2019

15                                                      UNITED STATES DISTRICT JUDGE
                                                                       Jon S. Tigar
16

17
18

19

20

21

22

23

24

25

26

27                                         4
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
